Stewart, J.,
dissenting. I dissent from the judgment in this case for the reason that in my opinion the relatrix was not obligated to seek employment from the date as of which she was reinstated to her position by the state Civil Service Commission. Since she had no employment or compensation, the amount of her *274back salary is fixed and certain. She has no adequate remedy in the ordinary course of the law for the recovery of the back salary due her, since the state is not amenable to an ordinary action for such recovery.
Weygandt, O. J., concurs in the foregoing dissenting opinion.